Citation Nr: 1537676	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-36 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities.

2.  Entitlement to service connection for residuals of a right thyroid mass with tracheal deviation, status post total thyroidectomy, to include as due to radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran originally requested a Travel Board hearing before a Veterans Law Judge (VLJ), and a hearing was scheduled for October 2014.  He withdrew his request for a hearing in an October 2014 written communication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that the issue of service connection for sleep apnea must be remanded for further evidentiary development.  The issue of service connection for residuals of a right thyroid mass with tracheal deviation, status post total thyroidectomy, must also be remanded in order to undertake any necessary development and issue the Veteran a Statement of the Case.

A review of the record demonstrates that the Veteran was diagnosed with sleep apnea in the mid-2000s.  There is no indication of a diagnosis in service; however, the Veteran has alleged that he had manifestations of sleep-related symptoms in service that were misdiagnosed as asthma.  He further alleges that his sleep apnea is causally related to his service-connected asthma, and that his service-connected bilateral knee disabilities caused him to gain weight, which in turn aggravated his sleep apnea.

A VA examination and subsequent addendum opinion, dated June 2010 and July 2010, indicated a diagnosis of "developmentally narrow oropharyngeal airway and exogenous obesity with residual obstructive sleep apnea."  The examiner then noted, without explanation, that the Veteran's sleep apnea was not caused or aggravated by service or by his service-connected asthma.  The Board finds that an addendum opinion is needed to clarify the etiology of the Veteran's sleep apnea, as the above opinion is conclusory and fails to address the Veteran's specific complaints.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (medical opinions are inadequate when unsupported by clinical evidence).  In sum, the examiner's opinion lacked a detailed rationale.  Furthermore, the record includes a July 2013 private opinion which suggests that there is a link between the "circadian rhythm disturbance of [the Veteran's] military service" and his sleep apnea.  Upon remand, future medical opinions should discuss this private opinion and attempt to reconcile it with existing evidence.

The Veteran submitted a service connection claim for residuals of a right thyroid mass in December 2013, which the RO denied in a May 2014 rating decision.  In June 2014, the Veteran submitted a notice of disagreement.  Because there has been no Statement of the Case, the issue of entitlement to service connection for residuals of a right thyroid mass, status post-total thyroidectomy, must be remanded for the purpose of issuing the Veteran a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a Statement of the Case regarding the issue of entitlement to service connection for residuals of a right thyroid mass, status post-total thyroidectomy.  Advise him of the time limit for perfecting the appeal of this claim and that the issue will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

2.  Return the claims file to the examiner who completed the June 2010 examination for an addendum regarding the claim for sleep apnea.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine the nature and etiology of the Veteran's documented sleep apnea.  The examiner is specifically asked to provide a detailed rationale for his or her opinion and to address the Veteran's claims regarding secondary service connection.  After reviewing the entire record and discussing the above issues, the examiner should respond to the following questions:

(a) Is it at least as likely as not that the Veteran's sleep apnea is proximately due to or aggravated by his service-connected asthma?

(b) Is it at least as likely as not that the Veteran's sleep apnea was otherwise incurred in or aggravated by service?  Specifically comment on whether any of the reported in-service symptoms are consistent with a sleep disorder.

3.  The Veteran should be informed that if he wishes to file a claim for service connection for obesity, he should complete the appropriate form.

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

